Exhibit 10(iii)A(62)




ACUITY BRANDS, INC.
SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of
January 5, 2018, by and between ACUITY BRANDS, INC., a Delaware corporation (the
“Company”), and LAURENT J. VERNEREY (the “Executive”).
W I T N E S S E T H:
WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and
WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated involuntarily under certain
circumstances; and
WHEREAS, the Company and the Executive have determined it is in their mutual
best interests to enter into this Agreement;
NOW, THEREFORE, the parties hereby agree as follows:
1.
TERM OF AGREEMENT.

This Agreement shall commence on the date hereof and shall continue unless or
until terminated as provided herein. This Agreement shall not be considered an
employment agreement and in no way guarantees Executive the right to continue in
the employment of the Company or its affiliates. Executive’s employment is
considered employment at will, subject to Executive’s right to receive payments
and benefits upon certain terminations of employment as provided below.
As of the date hereof, to the extent that the Executive and the Company have
previously entered into a severance agreement related to the terms and
conditions addressed in this Agreement, such agreement is superseded and
replaced in its entirety by this Agreement. Unless it is specifically provided
otherwise, this Agreement does not supersede any Change in Control Agreement
between the parties that relates specifically to termination and severance
benefits in connection with a Change in Control (as defined in such Change in
Control Agreement) of the Company.
2.
DEFINITIONS.

For purposes of this Agreement, the following terms shall have the meanings
specified below:
2.1    “Board” or “Board of Directors.” The Board of Directors of Acuity Brands,
Inc., or its successor.
2.2    “Cause.” The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:
(a)    If termination shall have been the result of an act or acts by the
Executive which have been found in an applicable court of law to constitute a
felony (other than traffic-related offenses);





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


(b)    If termination shall have been the result of an act or acts by the
Executive which are in the good faith judgment of the Company to be in violation
of law or of written policies of the Company and which result in material injury
to the Company;
(c)    If termination shall have been the result of an act or acts of dishonesty
by the Executive resulting or intended to result directly or indirectly in gain
or personal enrichment to the Executive at the expense of the Company; or
(d)    Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties, and such
failure results in material injury to the Company.
2.3    “Change in Control Agreement.” An agreement between Executive and the
Company providing for the payment of compensation and benefits to Executive in
the event of Executive’s termination of employment under certain circumstances
following a “change in control” of the Company (as defined in such agreement).
2.4    “Company.” Acuity Brands, Inc., a Delaware corporation, or any successor
to its business and/or assets.     
2.5    “Date of Termination.” The date specified in the Notice of Termination
(which may be immediate) as the date upon which the Executive’s employment with
the Company is to cease.
2.6    “Disability.” Disability shall have the meaning ascribed to such term in
the Company’s long-term disability plan covering the Executive, or in the
absence of such plan, a meaning consistent with Section 22(e)(3) of the Code.
The determination of Disability shall be made by the Company in a manner
consistent with the requirements of Section 409A.
2.7    “Good Reason.”
(a)     For purposes of this Agreement, “Good Reason” shall mean the Executive
terminated his employment with the Company and its subsidiaries because, during
the term of this Agreement, after a Change in Control (without Executive’s
express consent), one or more of the following conditions arose and the
Executive notified the Company of such condition within ninety (90) days of its
occurrence and the Company did not remedy such condition within thirty (30)
days:
(1)    a material diminution in the Executive’s authority, duties, or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from his status,
title, position or responsibilities as in effect immediately prior thereto;
(2)    a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five days
of the date due;
(3)    the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based upon execution of this Agreement
except for reasonably required travel on the Company’s business; or





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


(4)    a material breach by the Company of any provision of this Agreement.
(b)    The Executive’s right to terminate his employment pursuant to this
Section 2.7 shall not be affected by his incapacity due to physical or mental
illness.
2.8     “Notice of Termination.” A written notice from one party to the other
party specifying the Date of Termination and which sets forth in reasonable
detail the facts and circumstances relating to the basis for termination of
Executive’s employment.
2.9    “Section 409A.” Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings thereunder.
2.10    “Severance Period.” A period equal to the lesser of (i) eighteen
(18) months from the Executive’s Date of Termination or (ii) the number of
months (rounded to the nearest month) from the Executive’s Date of Termination
until the date he/she attains age 65; provided, however, that the Severance
Period shall in no event be less than six (6) months or extend beyond December
31 of the second year following the year in which the Date of Termination
occurs.


3.
SCOPE OF AGREEMENT.

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment (i) is involuntarily terminated by the
Company without Cause, or (ii) is terminated by Executive for Good Reason. If
Executive is terminated by the Company for Cause, dies, incurs a Disability or
voluntarily terminates employment (other than for Good Reason), this Agreement
shall terminate (except that the restrictive covenants contained herein shall
survive termination of this Agreement), and Executive shall be entitled to no
payments of compensation or benefits pursuant to the terms of this Agreement;
provided that in such events, Executive will be entitled to whatever benefits
are payable pursuant to the terms of any health, life insurance, disability,
welfare, retirement, deferred compensation, or other plan or program maintained
by the Company.
If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Change in
Control Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.
 4.    BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE BY THE COMPANY OR FOR
GOOD REASON.
If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability), or if Executive terminates his
employment for Good Reason, the Executive shall be entitled to the compensation
and benefits described below, provided that Executive timely executes and does
not revoke a valid release of claims in such form as may be required by the
Company, and Executive abides by the provisions of this Agreement. If the
Executive’s release execution period begins in one taxable year and ends in
another taxable year, payments under this Section 4 shall not be made until the
beginning of the second taxable year.
4.1    Base Salary. Executive shall continue to receive his/her Base Salary
(subject to withholding of all applicable taxes) for the entire Severance Period
(as defined in Section 2 above), payable in the same manner as it was being paid
on his Date of Termination.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


4.2    Annual Bonus. Executive shall be paid an amount equal to the greater of
(i) 125% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year, assuming 50% of the Company financial
performance payout percentage for named executive officers that are subject to
the application of negative discretion, multiplied by the Pro Rata Fraction. The
bonus amount determined pursuant to Section 4.2(i) shall be paid to Executive
within ten (10) days after the effective date of a confidential severance
agreement and release entered into between Executive and the Company referenced
in Section 4.8, and any additional amount payable pursuant to Section 4.2(ii)
shall be payable at the same time as bonuses are payable to other executives
under the Incentive Plan. “Incentive Plan” shall mean the Acuity Brands, Inc.
Management Cash Incentive Plan for the fiscal year in which the Executive’s
Termination of Employment occurs. Terms used in this Section 4.2 shall have the
meaning ascribed them in the Incentive Plan. The bonus paid pursuant to this
section shall be subject to withholding of all applicable taxes.
4.3    Accrued Vacation. Executive shall be paid an amount equal to Executive’s
accrued but unused vacation (determined in accordance with Company policy) as of
his/her Date of Termination. The amount (subject to withholding of all
applicable taxes) shall be paid pursuant to applicable law.
4.4    Restricted Stock. Any Restricted Stock granted to Executive under the
Acuity Brands, Inc. Omnibus Stock Incentive Compensation Plan for which the
specific performance targets have been achieved and a Vesting Start Date (as
defined in the agreement granting the Restricted Stock to Executive, the
“Restricted Stock Agreement”) has been established as of Executive’s Date of
Termination shall become fully vested and nonforfeitable as of Executive’s Date
of Termination and subject to the proviso at the end of this sentence, all
Restricted Stock for which a Vesting Start Date has not been established shall
be immediately forfeited; provided, that if the Restricted Stock Agreement
granting the Restricted Stock to Executive provides for more favorable continued
vesting after Executive’s Date of Termination, the provisions of such Restricted
Stock Agreement shall apply to the vesting of Executive’s Restricted Stock after
Executive’s termination. The Vested Value (as defined in the Restricted Stock
Agreement) of the shares of Restricted Stock vesting pursuant to this
Section 4.4 shall be delivered to Executive in the manner provided in the
Restricted Stock Agreement within ten (10) days of Executive’s Date of
Termination, using Executive’s Date of Termination as the date for determining
the Vested Value.
4.5    Health Care and Life Insurance. Subject to the terms of the group
insurance contract and plan document, the term life insurance coverages provided
to Executive at his Date of Termination shall be continued at the same level as
for active executives and in the same manner as if his employment had not
terminated, beginning on the Date of Termination and ending on the last day of
the Severance Period. If the terms of such plan do not permit continued
participation by Executive, then the Company will arrange for other coverage(s)
satisfactory to Executive at Company’s expense which provides substantially
similar benefits or, at the Company's election, will pay Executive a lump sum
amount equal to the annual costs of such coverage(s) for the Severance Period,
less applicable withholding. A benefit provided under this Section 4.5 shall
cease if Executive obtains other employment and, as a result of such employment,
life insurance benefits are available to Executive.
If Executive timely elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA") under the
Company’s group medical plan following termination of his/her employment, the
Company will pay Executive a monthly amount equal to the Company’s subsidy
towards the cost of medical coverage for similarly-situated active employees
enrolled in the same coverage in which the Executive was enrolled at the time of
the Date of Termination (the “COBRA





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


Subsidy”), as reduced by any applicable withholding. The Company shall pay the
COBRA Subsidy until the earliest of (a) the date Executive qualifies under
another employer-sponsored medical plan, or (b) the end of eighteen (18) months
of COBRA continuation coverage, or (c) the date on which the Severance Period
ends.
4.6    Outplacement Services. Executive will be provided with customary
outplacement services by an outplacement firm selected by the Company for the
Severance Period, provided that the Company’s total cost for such services shall
not exceed an amount equal to ten percent (10%) of Executive’s Base Salary.
4.7    Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g., car
allowance, club dues, etc.), shall cease on his Date of Termination, provided
that any conversion or extension rights applicable to such benefits shall be
made available to Executive at his Date of Termination or when such coverages
otherwise cease at the end of the Severance Period. Except as expressly provided
herein, for all other benefit plans sponsored by the Company, the Executive’s
employment shall be treated as terminated on his Date of Termination and
Executive’s right to benefits shall be determined under the terms of such plans;
provided, however, in no event will Executive be entitled to severance payments
or benefits under any other severance plan, policy, program or agreement of the
Company, except to the extent Executive is covered by a Change in Control
Agreement.
4.8    Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4 (except for accrued vacation, which would be
paid pursuant to applicable law), Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.
4.9    Section 409A. All payments hereunder are intended to satisfy the
“short-term deferral” exemption under Treas. Reg. §1.409-1(b)(4) in tandem with
the “separation pay” exemption under Treas. Reg. §1.409-1(b)(9) such that no
payment hereunder shall be deemed “deferred compensation” within the meaning of
Code Section 409A. Therefore, to the extent the amounts described in Sections
4.1, 4.2 and 4.5 which are payable after March 15 of the year following the Date
of Termination exceed the “separation pay” limit prescribed under Treas. Reg. §
1.409A-1(b)(9) (generally, the lesser of two times the Code § 401(a)(17) limit
or two times the Executive's annual compensation), then the payment of such
excess amounts shall be accelerated and paid in equal installment payments
commencing with the start of the Severance Period and ending on the payroll
period preceding the March 15 of the year following the Date of Termination.
Each installment payment under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.
EXAMPLE: Solely for illustration purposes, if Executive terminates without Cause
or for Good Reason on November 1, 2017 and becomes entitled to Separation Pay
totaling $1 million, with $700,000 of the Severance Pay otherwise scheduled to
be paid after March 15, 2018, then $160,000 ($700,000 - $540,000 (Code §
401(a)(17) limit)) of the post-March 15, 2018 Severance Pay will be accelerated
and paid ratably for the payroll period following the executive's Date of
Termination and ending on the last payroll period preceding March 15, 2018.
(Such example assumes the Executive's annual compensation was equal to or
greater than the Code § 401(a)(17) limit.)
Notwithstanding any provision of this Agreement to the contrary, no payments
under Sections 4.1, 4.2 or 4.5 shall commence until the Executive has incurred a
“Separation from Service.” For these purposes,





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


Separation from Service" means the termination of the Executive's employment
with the Company for reasons other than death or Disability. Whether a
Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Executive's employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination. A change in the
Executive's employment status will not be considered a Separation from Service
if:
(a)    the Executive continues to provide services as an employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
(b)    the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).
The Company makes no representations that the payments and benefits provided
under this Agreement comply with Code Section 409A, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by the Executive on account of
non-compliance with Code Section 409A.
 5.    CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION.
5.1    Purpose and Reasonableness of Provisions. Executive acknowledges that,
during the term of his/her employment with the Company and during the Severance
Period, the Company and its affiliates have furnished and may continue to
furnish to Executive Trade Secrets and Confidential Information, which, if used
by Executive on behalf of, or disclosed to, a competitor of the Company and its
affiliates, or other person, could cause substantial detriment to the Company
and its affiliates. Moreover, the parties recognize that Executive, during the
term of his/her employment with the Company, has and will develop important
relationships with customers, agents and others having valuable business
relationships with the Company, and that these relationships may continue to
develop during the Severance Period. In view of the foregoing, Executive
acknowledges and agrees that the restrictive covenants contained in this Section
5 are reasonably necessary to protect the Company’s and its affiliates’
legitimate business interests, Confidential Information, and good will.
5.2    Trade Secrets and Confidential Information.
Executive agrees that he/she shall protect the Company’s and its affiliates’
Trade Secrets (as defined below) and Confidential Information (as defined below)
and shall not disclose to any person or entity, or otherwise use or disseminate,
except in connection with the performance of his/her duties for the Company, any
Trade Secrets or Confidential Information; provided, however, that Executive may
make disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Executive will
promptly notify the Company or its affiliates of such order or subpoena to
provide the Company or its affiliates an opportunity to protect their interests.
Executive’s obligations under this Section 5.2 shall apply during his/her
employment and after his/her termination of employment, shall





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


continue through the Severance Period, and shall survive any expiration or
termination of this Agreement, so long as the information or material remains
Confidential Information or a Trade Secret, as applicable.
Executive further confirms that during his/her employment with the Company,
he/she has not and will not offer, disclose or use on Executive’s own behalf or
on behalf of the Company, any information Executive received prior to employment
by the Company which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential.
Nothing in this Agreement prohibits Executive from reporting possible violations
of federal law or regulation to any governmental agency or entity including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, or any Inspector General, or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of Company to make any such
reports or disclosures, and Executive is not required to notify Company that
Executive has made such reports or disclosures
5.3    Return of Property. On or before the start of the Severance Period,
Executive agrees to deliver promptly to the Company all files, customer lists,
management reports, memoranda, research, Company forms and documents, financial
data and reports and other documents (including all such data and documents in
electronic form or on flash or external hard drives) of the Company or its
affiliates, supplied to or created by him/her in connection with his/her
employment hereunder (including all copies of the foregoing) in his/her
possession or control, and all of the Company’s equipment (e.g., mobile devices,
laptop, computer, flash or hard drives, etc.) and other materials in his/her
possession or control. Executive’s obligations under this Section 5.3 shall
survive any expiration or termination of this Agreement. Executive agrees and
covenants to permanently delete any such information residing in electronic
format to the best of his/her ability and to not attempt to retrieve it.
5.4    Inventions. Executive does hereby assign to the Company the entire right,
title and interest in any Invention which is or was made or conceived, either
solely or jointly with others, during his/her employment with the Company.
Executive attests that he/she has disclosed (or promptly will disclose, if
during the Severance Period) to the Company all such Inventions. Executive will,
if requested, promptly execute and deliver to the Company a specific assignment
of title for any such Invention and will at the expense of the Company, take all
reasonably required action by the Company to patent, copyright or otherwise
protect the Invention.
5.5    Non-Competition. Executive acknowledges and agrees that both during
his/her employment and for twelve (12) months after the last day of his/her
employment with the Company, he/she has not and will not, directly or
indirectly, engage in, provide, or perform any duties or services of the type
conducted, authorized, offered, provided by employee in his/her capacity as an
employee on behalf of the Company within twelve (12) months prior to the Date of
Termination, on behalf of any person or entity (or in the case of an entity that
is organized into divisions or units, any distinct division or operating unit of
such entity in the Territory (as defined below)) that derives income from
providing goods or services substantially similar to those which comprise the
Company's Business.
5.6    Non-Solicitation of Customers and Sales Agents. Executive acknowledges
and agrees that both during his/her employment and for twenty-four (24) months
after the last day of his/her employment with the Company, Executive has not and
will not directly or indirectly solicit Customers (as defined below) or Sales
Agents (as defined below) with whom he/she had Material Contact (as defined
below) for the purpose of providing goods and/or services competitive with the
Company’s Business. Notwithstanding the foregoing, this Section shall not
prevent Executive, during the course of his/her Severance Period, from
soliciting a person or entity that has since discontinued all business
communications with the Company





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


5.7    Non-Solicitation of Employees and Agents. Executive acknowledges and
agrees that both during his/her employment and for twenty-four (24) months after
the last day of his/her employment with the Company, Executive has not and will
not, directly or indirectly, whether on behalf of Executive or others, solicit,
lure or attempt to hire away any of the Company's or its affiliates’ employees
or agents. Notwithstanding the foregoing, this Section shall not prevent
Executive from soliciting an employee or agent that has since discontinued all
business dealings with the Company.
5.8    Non-Disparagement. Executive agrees that he/she will not make any
disparaging statements or comments to any person or entity by any medium,
whether oral or written, about Company, any of its affiliates or any of its
respective officers, directors, employees, shareholders, agents, representatives
or independent contractors. Nor shall Executive communicate to any person or
entity by any medium, whether oral or written, any information harmful or
adverse to Company, any of its affiliates or any of its respective officers,
directors, employees, shareholders, agents, representatives or independent
contractors. Nothing in this Section shall prevent Executive from providing
truthful testimony pursuant to a lawful subpoena or other court order.
5.9    Injunctive Relief. Executive acknowledges that if he/she breaches or
threatens to breach any of the provisions of this Section 5, his/her actions may
cause irreparable harm and damage to the Company or its affiliates which could
not be compensated in damages. Accordingly, if Executive breaches or threatens
to breach any of the provisions of this Section 5, the Company (or, if
applicable, an affiliate) shall be entitled to seek injunctive relief, in
addition to any other rights or remedies the Company (or, if applicable, an
affiliate) may have. The existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company (or, if applicable,
an affiliate) of Executive’s agreements under this Section 5.
5.11    Definitions. For purposes of this Section 5, the following definitions
shall apply:
(a)“Confidential Information” Confidential Information” means:
(i)    Data and information relating to the Company’s Business; disclosed to
Executive or of which Executive became aware of as a consequence of Executive's
relationship with the Company; having value to the employer; not generally known
to the competitors for the employer; and which includes trade secrets, methods
of operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) Business
Opportunities (as defined below); (2) data and compilations of data relating to
the Company’s Business (as defined below); (3) compilations of information
about, and communications and agreements with, customers and potential customers
of the Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Executive in furtherance of
Executive’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


research and development records and data. Confidential Information also
includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.
(ii)    Confidential Information shall not include:
(A)    Information generally available to the public other than as a result of
improper disclosure by Executive;
(B)    Information that becomes available to Executive from a source other than
the Company (provided Executive has no knowledge that such information was
obtained from a source in breach of a duty to the Company);
(C)    Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or
(D)    Information obtained in filings with the Securities and Exchange
Commission.
(b)“Trade Secrets” means Confidential Information constituting a trade secret
under Georgia Law, O.C.G.A. §§ 10-1-760, et seq.
(c)“Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and: (i) which
relate directly to the business of the Company, or (ii) which result from any
work performed by Executive or by Executive’s fellow employees for the Company,
or (iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company or its affiliates are used, or (iv) which is
developed on the Company’s time.
(d)“Customers” means those entities and/or individuals who are customers of the
Company and/or its affiliates with respect to which, within the two-year period
preceding the start of the Severance Period: (i) Executive had Material Contact
on behalf of the Company; (ii) Executive acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his employment with the
Company; and/or (iii) Executive exercised oversight or responsibility of
subordinates who engaged in Material Contact on behalf of the Company.
(e)“Company’s Business” means the design, manufacture, installation, servicing,
and/or sale of one or more of the following and any related products and/or
services: lighting fixtures and systems; lighting control components and systems
(including but not limited to dimmers, switches, relays, programmable lighting
controllers, sensors, timers, and range extenders for lighting and energy
management and other purposes); building management and/or control systems;
commercial building lighting controls; intelligent building automation and
energy management technologies, products, software and solutions with respect to
HVAC systems and HVAC controls and sensors; motorized shading and blind
controls; building security and access control and monitoring for fire and life
safety; emergency lighting fixtures and systems (including but not limited to
exit signs, emergency light units, inverters, back-up power battery packs, and
combinations thereof); battery powered and/or photovoltaic lighting fixtures;
electric lighting track units; hardware for mounting and hanging electrical
lighting fixtures; aluminum, steel and fiberglass fixture poles for electric
lighting; light fixture lenses; sound and electromagnetic wave receivers and
transmitters; flexible and modular wiring systems and components (namely,
flexible branch circuits, attachment plugs, receptacles, connectors and
fittings); LED drivers and other power supplies; daylighting systems including
but not limited to prismatic skylighting and related controls; organic LED
products and technology; medical and patient care lighting devices and systems;
indoor positioning products and technology; sensor based information networks;
distributed software services; and any wired or wireless communications and
monitoring hardware or software related to any of the above.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


(f) “Territory” means the United States and Canada. Executive acknowledges that
the Company is licensed to do business and in fact does business in all fifty
states in the United States and all provinces in Canada. Executive further
acknowledges that the services he has performed and may continue to perform on
behalf of the Company or its affiliates, including executive services, are at a
senior managerial level and are not limited in their territorial scope to any
particular city, state, or region, but instead affect the Company's activity
within the entire United States and Canada. Specifically, Executive provides
executive services on the Company's behalf, travels throughout the United States
and Canada to attend Company meetings, visit Company factories and distribution
centers, meet with Company agents and distributors, and attend trade shows.
Accordingly, Executive agrees that these restrictions are reasonable and
necessary to protect the Confidential Information, trade secrets, business
relationships, and goodwill of the Company.
(g)“Material Contact” shall have the meaning set forth in O.C.G.A. §
13-8-51(10), which includes contact between an employee and each customer or
potential customer: with whom or which the employee dealt on behalf of the
employer; whose dealings with the employer were coordinated or supervised by the
employee; about whom the employee obtained confidential information in the
ordinary course of business as a result of such employee's association with the
employer; or who receives products or services authorized by the employer, the
sale or provision of which results of resulted in compensation, commissions, or
earnings for the employee within two years prior to the date of the start of the
Severance Period.
(h)“Sales Agent” is any third-party agency, and/or its representatives, with
which or whom the Company has contracted for the purpose of facilitating the
sale of the Company’s products.
 6.    MISCELLANEOUS.
6.1    No Obligation to Mitigate. Executive shall not be required to mitigate
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4.5 with respect to benefits coverages.
6.2    Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.
6.3    Successors; Binding Agreement.
(a)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and agree to perform this Agreement, in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.
(b)This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.
6.4    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


If to the Company:
Acuity Brands, Inc.
Attention: General Counsel
1170 Peachtree Street, NE, Suite 2300
Atlanta, GA 30309
If to the Executive:
Laurent J. Vernerey
17 Laurel Hollow Road
Boxford, MA 01921

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
6.5    Provisions Severable. If any provision or covenant, or any part thereof,
of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.
6.6    Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.
6.7    Termination, Amendments and Modifications. This Agreement may be
terminated, amended or modified only by a writing signed by both parties hereto,
which makes specific reference to this Agreement.
6.8    Governing Law. The validity and effect of this Agreement shall be
governed by and be construed and enforced in accordance with the laws of the
State of Georgia.
6.9    Disputes; Legal Fees.
(a)Disputes - All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Compensation Committee of the Board. Any denial by the Compensation Committee of
a claim for benefits under this Agreement shall be provided in writing to
Executive within thirty (30) days of such decision and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Compensation Committee shall afford a reasonable opportunity to
Executive for a review of its decision denying a claim and shall further allow
Executive to appeal in writing to the Compensation Committee a decision of the
Compensation Committee within sixty (60) days after notification by the
Compensation Committee that Executive’s claim has been denied. To the extent
permitted by applicable law, any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Fulton County, Georgia, in accordance with the rules of the American Arbitration
Association then in effect for commercial arbitrations. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.
(b)Legal Fees - If the Company involuntarily terminates Executive without Cause
or Executive terminates his employment for Good Reason, then, in the event
Executive incurs legal fees and other expenses in seeking to obtain or to
enforce any rights or benefits provided by this Agreement and is successful to a
significant extent in obtaining or enforcing any such rights or benefits through
settlement, mediation, arbitration or otherwise, the Company shall promptly pay
Executive’s reasonable legal fees and expenses and related costs incurred in
enforcing this Agreement including, without limitation, attorneys fees and
expenses, experts fees and expenses, and investigative fees. Except to the
extent provided in the preceding





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


sentence, each party shall pay its own legal fees and other expenses associated
with any dispute under this Agreement.
6.10    Integration. This Agreement, along with any Exhibit hereto, encompasses
the entire agreement of the parties with respect to the subject matter hereto,
including but not limited to prior severance agreements, and supersedes all
previous understandings and agreements between them, whether oral or written,
except that the restrictive covenants in this Agreement shall not supersede any
restrictive covenants set forth in any other agreement between the Company and
Executive (“Other Restrictive Covenants”). To the extent that the Other
Restrictive Covenants conflict with the provisions contained in this Agreement,
the provisions that are more restrictive on Executive will control. The parties
hereby acknowledge and represent, that they have not relied on any
representation, assertion, guarantee, warranty, collateral contract or other
assurance, except those set out in this Agreement, made by or on behalf of any
other party or any other person or entity whatsoever, prior to the execution of
this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
ACUITY BRANDS, INC.
By:
/s/ Vernon J. Nagel
 
Vernon J. Nagel
 
Chairman, President & Chief Executive Officer
 
EXECUTIVE
/s/ Laurent J. Vernerey
Laurent J. Vernerey




























--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


Exhibit A
Form of Release of Claims


CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE




______________________ (“Employee”) and ___________________ (“Employer” or the
“Company”) (collectively referred to as “the Parties”) are entering into this
CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE (the “Agreement”).


RECITALS


A. Employee has previously been employed with the Company and Employee’s
employment with the Company is being terminated.


B. The Company has agreed to provide severance compensation to Employee in an
amount not normally provided to employees, assuming Employee upholds certain
ongoing obligations, and the Parties to this Agreement desire to resolve all
issues between them including but not limited to Employee's employment and the
termination of that employment.


AGREEMENT


NOW THEREFORE, in consideration of the mutual promises, obligations and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree to be bound as follows:


SECTION 1 - BENEFITS
(a)
Payment and Consideration to Employee:









(i)
Benefits to Employee:





(ii)
Section 409A: The Company will have the authority to delay the commencement of
payments under this Section 1 to “key employees” of the Company (as determined
by the Company in accordance with procedures established by the Company that are
consistent with Section 409A) to a date which is six months after the Separation
Date (and on such date, the payments that would otherwise have been made during
such six-month period shall be made) to the extent such delay is required under
the provisions of Section 409A, provided that the Company and Employee may agree
to take into account any transitional rule available under Section 409A.

SECTION 2 - RELEASE BY EMPLOYEE
(a)Released Claims: Employee irrevocably and unconditionally fully and finally
releases, acquits and forever discharges all the claims described herein that
he/she may now have against the Released Parties listed in Section (b), below,
except that he/she is not releasing any claim that relates to: (1) his/her right
to enforce this Agreement; (2) any rights or claims that arise after the





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


execution of this Agreement; or (3) any rights or claims that he/she cannot
lawfully release. Subject only to the exceptions just noted, Employee is
releasing any and all claims, demands, actions, causes of action, liabilities,
debts, losses, costs, expenses, or proceedings of every kind and nature, whether
direct, contingent, or otherwise, known or unknown, past, present, or future,
suspected or unsuspected, accrued or unaccrued, whether in law, equity, or
otherwise, and whether in contract, warranty, tort, strict liability, or
otherwise, which he/she now has, may have had at any time in the past, or may
have at any time in the future arising or resulting from, or in any matter
incidental to, any and every matter, thing, or event occurring or failing to
occur at any time in the past up to and including the date of this agreement.
Employee understands that the claims he/she is releasing might arise under many
different laws (including statutes, regulations, other administrative guidance,
and common law doctrines), such as, but not limited to, the following:
Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; [If
Executive is 40+-years-old: the Age Discrimination in Employment Act (“ADEA”),
which prohibits age discrimination in employment]; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; Sections 1981 and 1983 of the
Civil Rights Act of 1866, which prohibit discrimination and harassment on the
basis of race, color, national origin, religion or sex; the Genetic Information
Nondiscrimination Act of 2008, which prohibits discrimination on the basis of
genetic information; the Family and Medical Leave Act of 1993, which extends
certain rights to leave and reinstatement; the Sarbanes-Oxley Act of 2002, which
prohibits retaliation against employees who participate in any investigation or
proceeding related to an alleged violation of mail, wire, bank, or securities
laws; Georgia anti-discrimination statutes, which prohibit retaliation and
discrimination on the basis of age, disability, gender, race, color, religion,
and national origin; and any other federal, state, or local laws prohibiting
employment discrimination or retaliation.
Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.
Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.
Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section 2 (a), above, of this
Agreement): (i) claims that in any way





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


relate to allegations of alleged discrimination, retaliation or harassment; (ii)
claims that in any way relate to Employee’s employment with the Company and/or
its conclusion, such as claims for breach of contract, compensation, overtime
wages, benefits, promotions, upgrades, bonuses, commissions, lost wages, or
unused accrued vacation or sick pay; (iii) claims that in any way relate to any
state law contract or tort causes of action; and (iv) any claims to attorneys’
fees, costs and/or expenses or other indemnities with respect to claims Employee
is releasing.
(b)Released Parties: The Released party/parties is/are Acuity Brands Lighting,
Inc., all current, future and former parents, subsidiaries, affiliates, related
companies, partnerships, or joint ventures related thereto, and, with respect to
each of them, their predecessors and successors; and, with respect to each such
entity, all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors (hereinafter the
“Released Parties”).
(c)Unknown Claims: Employee understands that he/she is releasing the Released
Parties from claims that he/she may not know about as of the date of the
execution of this Agreement, and that is his/her knowing and voluntary intent
even though Employee recognizes that someday he/she might learn that some or all
of the facts he/she currently believes to be true are untrue and even though
he/she might then regret having signed this Agreement. Nevertheless, Employee is
expressly assuming that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
he/she might have under any law that is intended to protect him/her from waiving
unknown claims Employee understands the significance of doing so. If Employee
resides in California, Employee hereby expressly waives the provisions of
California Civil Code Section 1542, which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” Moreover, this Release does not extend to those rights which, as a
matter of law, cannot be waived, including but not limited to, unwaivable rights
that Employee may have under the California Labor Code and/or the right to file
a charge or complaint with any relevant government agency.
(d)Ownership of Claims: Employee represents and warrants that he/she has not
sold, assigned or transferred any claim he/she is purporting to release, nor has
he/she attempted to do so. Employee expressly represents and warrants that
he/she has the full legal authority to enter into this Agreement for
himself/herself and his/her estate, and does not require the approval of anyone
else to do so.
(e)Pursuit of Released Claims: Employee represents that he/she has not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any claim
this Agreement purports to waive, and he/she promises never to file or prosecute
any lawsuit, complaint, or charge based on such claims. This provision shall not
apply to any non-waivable charges or claims brought before any governmental
agency. With respect to any such non-waivable claims, however, Employee agrees
to waive his/her right (if any) to any monetary or other recovery, including but
not limited to reinstatement, should any governmental agency or other third
party pursue any claims on his/her behalf, either individually or as part of any
class or collective action.
SECTION 3 - PROMISES
(a)Separation Date: Employee’s employment with the Company will terminate
effective ______________________________ (“Separation Date”).
(b)Taxes: Employee understands that Employer will withhold applicable state and
federal taxes from the payments referenced in Section 1(a) of this Agreement.
Employee agrees that he/she is ultimately and solely responsible for paying the
correct amount of taxes on any amounts he/she receives in connection with this
Agreement. Employer will issue Employee an IRS Form W-2 in connection with the
payments described in Section 1(a), above. Employee agrees not to make any claim
against any Released Party based on how Employer reports amounts paid under this
Agreement to tax authorities or if an adverse determination





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


is made as to the tax treatment of any amounts payable under this Agreement.
Employee understands and agrees that the Released Parties have no duty to try to
prevent such an adverse determination. Employee further agrees to fully
indemnify and hold the Released Parties harmless from all expenses, penalties,
damages, fees and/or interest charges he/she incurs as a result of not paying
taxes on, or withholding taxes from amounts paid to him/her and his/her
attorneys under this Agreement.
(c)Implementation: Employee agrees to promptly sign any documents and do
anything else that is necessary in the future to implement this Agreement.
(d)FMLA and FLSA Rights Honored: Employee acknowledges that he/she has received
all of the leave from work for family and/or personal medical reasons and/or
other benefits to which he/she believes he/she is entitled under Employer’s
policy and the Family and Medical Leave Act of 1993 (“FMLA”), as amended.
Employee has no pending request for FMLA leave with Employer; nor has Employer
mistreated Employee in any way on account of any illness or injury to Employee
or any member of Employee’s family. Employee further acknowledges that he/she
has received all of the monetary compensation, including hourly wages, salary
and/or overtime compensation, to which he/she believes he/she is entitled under
the Fair Labor Standards Act (“FLSA”), as amended.
(e)False Claims Representations, Cooperation, and Promises: With this Separation
Agreement, Employee acknowledges that he/she has disclosed to the Company’s
General Counsel in writing any information he/she has concerning any conduct
involving the Company that he/she has any reason to believe may be unlawful,
unethical or otherwise inappropriate, including conduct in violation of the
Sarbanes-Oxley Act of 2002. Employee certifies that to the best of his/her
knowledge, information and belief, no member of management or any other employee
(including himself) who has a significant role in Employer’s internal control
over financial reporting has committed any fraud or engaged in any act,
practice, or course of conduct that operates or would operate as a fraud or
deceit upon any person or entity. Employee promises to cooperate fully with the
Company in any investigation the Company undertakes into matters which occurred
during his/her employment with the Company. If requested by the Company,
Employee will promptly and fully respond to all inquiries from the Company and
its representatives relating to any claims or lawsuits which relate to matters
which occurred during his/her employment with the Company. If Employee is
contacted to participate in any way in any claim, investigation or litigation at
any time, he/she agrees to provide the Company’s General Counsel with prompt
notice; and in no event shall such notice be delivered to the Company later than
two (2) days after receipt by Employee, providing the Company with the
opportunity to object to and/or be present at or participate in the proceeding.
This Section does not prohibit Employee’s participation as a witness if he/she
is compelled to appear through an enforceable subpoena or an enforceable court
order, but it does require that he/she provide the Company with notice and the
opportunity to object and/or participate. Before Employee discloses any Company
information or engages in any other activity that could possibly violate the
promises he/she has made herein, Employee promises that he/she will discuss
his/her proposed actions with the Company’s General Counsel, who will inform
him/her within seventy-two (72) hours whether the proposed actions would violate
these promises.
(f)ADEA Release Requirements Have Been Satisfied: Employee understands that this
Agreement has to meet certain requirements to validly release any ADEA claims
Employee might have had, and Employee represents and warrants that all such
requirements have been satisfied. Employee acknowledges that, before signing
this Agreement, he/she was given at least twenty one (21) days to consider this
Agreement. Employee further acknowledges that: (1) he/she took advantage of as
much of this period to consider this Agreement as he/she wished before signing
it; (2) he/she carefully read this Agreement; (3) he/she fully understands it;
(4) he/she entered into this Agreement knowingly and voluntarily (i.e., free
from fraud, duress, coercion, or mistake of fact); (5) this Agreement is in
writing and is understandable; (6) in this Agreement, Employee waives current
ADEA claims; (7) Employee has not waived future ADEA claims; (8) Employee is
receiving valuable consideration in exchange for execution of this Agreement
that he/she would not otherwise be entitled to receive such consideration; and
(9) Employer hereby encourages and advises





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


Employee in writing to discuss this Agreement with his/her attorney (at his/her
own expense) before signing it, and that he/she has done so to the extent he/she
deemed appropriate.
SECTION 4 - CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
(a)Purpose and Reasonableness of Provisions. Employee acknowledges that the
Company and the Parent Company (collectively referred to hereinafter, where
applicable, as the “Protected Parties”) have furnished and may continue to
furnish to Employee Trade Secrets and Confidential Information, which, if used
by Employee on behalf of, or disclosed to, a competitor of the Protected Parties
or other person, could cause substantial detriment to the Protected Parties.
Moreover, the parties recognize that Employee, during the term of her employment
with the Company, has developed important relationships with customers, agents
and others having valuable business relationships with the Company, and that
these relationships may continue to develop during the Severance Period. In view
of the foregoing, Employee acknowledges and agrees that the restrictive
covenants contained in this Section 4 are reasonably necessary to protect the
Protected Parties’ legitimate business interests, Confidential Information, and
good will.
(b)Trade Secrets and Confidential Information. Employee agrees that he/she shall
protect the Protected Parties’ Trade Secrets (as defined in Paragraph 4(k)(ii)
below) and Confidential Information (as defined in Paragraph 4(k)(i) below) and
shall not disclose to any person or entity, or otherwise use or disseminate,
except in connection with the performance of his/her duties for the Company, any
Trade Secrets or Confidential Information; provided, however, that Employee may
make disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Employee will
promptly notify the Protected Parties of such order or subpoena to provide the
Protected Parties an opportunity to protect their interests. Employee’s
obligations under this Section 4(b) shall apply after his/her Separation Date,
shall continue through the Severance Period, and shall survive any expiration or
termination of this Agreement, so long as the information or material remains
Confidential Information or a Trade Secret, as applicable. Employee further
confirms that he/she has not and will not offer, disclose or use on Employee’s
own behalf or on behalf of the Company, any information Employee received prior
to employment by the Company which was supplied to Employee confidentially or
which Employee should reasonably know to be confidential.
Nothing in this Agreement prohibits Employee from reporting possible violations
of federal law or regulation to any governmental agency or entity including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, or any Inspector General, or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.
Employee does not need the prior authorization of Employer to make any such
reports or disclosures, and Employee is not required to notify Employer that
Employee has made such reports or disclosures.


(c)Return of Property. Employee agrees to deliver promptly to the Company all
files, customer lists, management reports, memoranda, research, Company forms
and documents, financial data and reports and other documents (including all
such data and documents in electronic form or on flash or external hard drives)
of the Protected Parties, supplied to or created by him/her in connection with
his/her employment hereunder (including all copies of the foregoing) in his/her
possession or control, and all of the Company’s equipment (e.g., mobile devices,
laptop, computer, flash or hard drives, etc.) and other materials in his/her
possession or control. Employee’s obligations under this Section 4(c) shall
survive any expiration or termination of this Agreement. Employee agrees and
covenants to permanently delete any such information residing in electronic
format to the best of his/her ability and to not attempt to retrieve it.
(d)Inventions. Employee does hereby assign to the Company the entire right,
title and interest in any Invention which is or was made or conceived, either
solely or jointly with others, during his/her employment with the Company,
including during the Severance Period. Employee attests that he/she has
disclosed (or promptly will disclose, if during the Severance Period) to the
Company all such Inventions.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


Employee will, if requested, promptly execute and deliver to the Company a
specific assignment of title for any such Invention and will at the expense of
the Company, take all reasonably required action by the Company to patent,
copyright or otherwise protect the Invention.
(e)Non-Competition. Employee acknowledges and agrees that, for twelve (12)
months after the last day of his/her employment with the Company, he/she will
not, directly or indirectly, engage in, provide, or perform any Executive
Services on behalf of any person or entity (or in the case of an entity that is
organized into divisions or units, any distinct division or operating unit of
such entity) in the Territory (as defined below) that derives income from
providing goods or services substantially similar to those which comprise the
Company's Business.
(f)Non-Solicitation of Customers and Sales Agents. Employee acknowledges and
agrees that, for twenty-four (24) months after the last day of his/her
employment with the Company, Employee will not directly or indirectly solicit
Customers (as defined in Paragraph 4(k)(v) below) or Sales Agents (as defined in
Paragraph 4(k)(ix) below) of the Company and its affiliates with whom he/she had
Material Contact (as defined in Paragraph 4(k)(viii) below) for the purpose of
providing goods and/or services competitive with the Company’s Business.
Notwithstanding the foregoing, this Section shall not prevent Employee, during
the course of his/her Severance Period, from soliciting a person or entity that
has since discontinued all business communications with the Company.
(g)Non-Solicitation of Employees and Agents. Employee acknowledges and agrees
that, for twenty-four (24) months after the last day of his/her employment with
the Company, Employee will not, directly or indirectly, whether on behalf of
Employee or others, solicit, lure or attempt to hire away any of the Company's
or its affiliates’ employees or agents. Notwithstanding the foregoing, this
Section shall not prevent Employee from soliciting an employee or agent that has
since discontinued all business dealings with the Company.
(h)Non-Disparagement: Employee agrees that he/she will not make any disparaging
statements or comments to any person or entity by any medium, whether oral or
written, about Employer, any of its affiliates or any of its respective
officers, directors, employees, shareholders, agents, representatives or
independent contractors. Nor shall Employee communicate to any person or entity
by any medium, whether oral or written, any information harmful or adverse to
Employer, any of its affiliates or any of its respective officers, directors,
employees, shareholders, agents, representatives or independent contractors.
Nothing in this section shall prevent Employee from providing truthful testimony
pursuant to a lawful subpoena or other court order.
(i)Injunctive Relief. Employee acknowledges that if he/she breaches or threatens
to breach any of the provisions of this Section 4, his/her actions may cause
irreparable harm and damage to the Protected Parties which could not be
compensated in damages. Accordingly, if Employee breaches or threatens to breach
any of the provisions of this Section 4, the Company (or, if applicable, the
Protected Parties) shall be entitled to seek injunctive relief, in addition to
any other rights or remedies the Company (or, if applicable, the Protected
Parties) may have. The existence of any claim or cause of action by Employee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company (or, if applicable,
the Protected Parties) of Employee’s agreements under this Section 4.
(j)Provisions Severable. If any provision in this Section 4 is determined to be
in violation of any law, rule or regulation or otherwise unenforceable, and
cannot be modified to be enforceable, such determination shall not affect the
validity of any other provisions of this Agreement, but such other provisions
shall remain in full force and effect. Each and every provision, paragraph and
subparagraph of this Section 4 is severable from the other provisions,
paragraphs and subparagraphs and constitutes a separate and distinct covenant.
(k)Definitions:
(1)Confidential Information” means:







--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


a.Data and information relating to the Company’s Business; disclosed to Employee
or of which Employee became aware of as a consequence of Employee's relationship
with the Company; having value to the employer; not generally known to the
competitors for the employer; and which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information. For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) Business
Opportunities (as defined below); (2) data and compilations of data relating to
the Company’s Business; (3) compilations of information about, and
communications and agreements with, customers and potential customers of the
Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Employee in furtherance of
Employee’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data.
Confidential Information also includes any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential.


b.Confidential Information shall not include:


i.Information generally available to the public other than as a result of
improper disclosure by Employee;


ii.Information that becomes available to Employee from a source other than the
Company (provided Employee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);


iii.Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or


iv.Information obtained in filings with the Securities and Exchange Commission.


(2)“Trade Secrets” means Confidential Information constituting a trade secret
under Georgia Law, O.C.G.A. §§ 10-1-760, et seq.


(3)“Executive Services” shall mean the duties and services the Employee
performed in his/her executive capacity on behalf of the Company, including
anything of the type conducted,





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


authorized, offered, or provided by the Employee in his/her Executive Capacity,
within twelve (12) months prior the start of the Severance Period. Employee
acknowledges that through the Company's investment of time, training, money,
trust, exposure to the public or exposure to customers, vendors or other
business relationships during the course of Employee's employment with the
Company, Employee was an employee who gained a degree of notoriety, fame,
reputation as the Company's representative, as well as a degree of influence or
credibility with the employer's customers, vendors, or other business
relationships and is intimately involved in the planning for the direction of
the Company's business or a defined unit of the business of the Company.


(4)“Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, and: (i) which
relate directly to the business of the Company, or (ii) which result from any
work performed by Employee or by Employee’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Protected Parties are used, or (iv) which was developed on
the Company’s time.


(5)“Customers” means those entities and/or individuals who are customers of
Company and/or its affiliates with respect to which, within the two-year period
preceding the start of the Severance Period: (i) Employee had material contact
on behalf of the Company; (ii) Employee acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his employment with the
Company; and/or (iii) Employee exercised oversight or responsibility of
subordinates who engaged in material contact on behalf of the Company.


(6)[To be updated as the business evolves during Executive’s tenure with the
Company:] “Company’s Business” means the design, manufacture, installation,
servicing, and/or sale of one or more of the following and any related products
and/or services: lighting fixtures and systems; lighting control components and
systems (including but not limited to dimmers, switches, relays, programmable
lighting controllers, sensors, timers, and range extenders for lighting and
energy management and other purposes); building management and/or control
systems; commercial building lighting controls; intelligent building automation
and energy management technologies, products, software and solutions with
respect to HVAC systems and HVAC controls and sensors; motorized shading and
blind controls; building security and access control and monitoring for fire and
life safety; emergency lighting fixtures and systems (including but not limited
to exit signs, emergency light units, inverters, back-up power battery packs,
and combinations thereof); battery powered and/or photovoltaic lighting
fixtures; electric lighting track units; hardware for mounting and hanging
electrical lighting fixtures; aluminum, steel and fiberglass fixture poles for
electric lighting; light fixture lenses; sound and electromagnetic wave
receivers and transmitters; flexible and modular wiring systems and components
(namely, flexible branch circuits, attachment plugs, receptacles, connectors and
fittings); LED drivers and other power supplies; daylighting systems including
but not limited to prismatic skylighting and related controls; organic LED
products and technology; medical and patient care lighting devices and systems;
indoor positioning products and technology; sensor based information networks;
distributed software services; and any wired or wireless communications and
monitoring hardware or software related to any of the above.


(7)[To be updated based on the scope of geography for which Executive worked
while at the Company:] “Territory” means the United States and Canada. Executive
acknowledges that the Company is licensed to do business and in fact does
business in all fifty states in the United States and all provinces in Canada.
Executive further acknowledges that the services he has performed and may
continue to perform on behalf of the Company or its affiliates, including
executive services, are at a senior managerial level and are not limited in
their territorial scope to any particular city,





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


state, or region, but instead affect the Company's activity within the entire
United States and Canada. Specifically, Executive provides executive services on
the Company's behalf, travels throughout the United States and Canada to attend
Company meetings, visit Company factories and distribution centers, meet with
Company agents and distributors, and attend trade shows. Accordingly, Executive
agrees that these restrictions are reasonable and necessary to protect the
Confidential Information, trade secrets, business relationships, and goodwill of
the Company.


(8)“Material Contact” shall have the meaning set forth in O.C.G.A. §
13-8-51(10), which includes contact between an employee and each customer or
potential customer: with whom or which the employee dealt on behalf of the
employer; whose dealings with the employer were coordinated or supervised by the
employee; about whom the employee obtained confidential information in the
ordinary course of business as a result of such employee's association with the
employer; or who receives products or services authorized by the employer, the
sale or provision of which results of resulted in compensation, commissions, or
earnings for the employee within two years prior to the date of the start of the
Severance Period.


(9)“Sales Agent” is any third-party agency and/or systems integrator, and/or its
representatives, with which or whom the Company or its affiliates has contracted
for the purpose of facilitating the sale of the Company’s or its affiliates’
products or services during the last two years of Employee’s employment with the
Company.


SECTION 5 - CONFIDENTIALITY AND DAMAGES FOR BREACH
(a)Employee represents and warrants that he/she has kept and will keep the
nature and content of the discussions related to this Agreement, the existence
and/or content of this Agreement, the amount of payment and consideration paid
to Employee, and all terms of this Agreement completely confidential. Employee
represents and warrants that he/she will not hereafter disclose any information
concerning the fact, nature and/or content of the discussions related to this
Agreement, the existence and/or content of this Agreement, the amount of payment
and consideration paid to Employee, and/or terms of this Agreement to any other
person or entity.
(b)Excepted from Section 5(a) for Employee shall be: (i) disclosure under seal
in an arbitration to enforce this Agreement, but even then only the paragraph(s)
at issue in the proceeding; (ii) legal counsel and tax advisors for the purpose
of complying with tax laws and regulations for the preparation and filing of all
relevant tax returns; and (iii) his/her spouse. Prior to disclosing any
information permitted by this Paragraph, Employee must obtain the agreement by
the person or entity permitted hereunder to maintain the information as
Confidential. Any breach of this Confidentiality agreement by any person or
entity shall be deemed a breach by Employee.
(c)Employee and his/her agents shall not under any circumstances bring to the
attention of, solicit or otherwise encourage any person or entity, to solicit or
otherwise encourage any inquiry into the fact, nature, and/or content of the
discussions related to this Agreement, the existence and/or content of this
Agreement, the amount of payment and consideration paid to Employee, and/or any
of the terms of this Agreement. If contacted or asked by any person or entity as
to the status of the Agreement, the disposition, fact, nature, or content of the
discussions related to this Agreement, the existence and/or content of this
Agreement, the amount of payment and consideration paid to Employee, and/or any
of the terms of this Agreement, Employee agrees that he/she will say only that
“I will not comment.”
(d)Employee agrees that he/she will not solicit or otherwise encourage any
person or entity to seek this Agreement or the terms of this Agreement in any
proceeding, agency investigation, litigation or arbitration. Likewise, Employee
will not voluntarily participate in any proceeding, litigation or arbitration
against Employer. Should Employee receive an enforceable subpoena or an
enforceable court order, he/she agrees to provide Employer with prompt notice;
and in no event shall such notice be delivered to the Company





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


later than two (2) days after receipt by Employee, providing Employer with the
opportunity to object to and/or be present at or participate in the proceeding.
Employee agrees to fully cooperate with Employer in opposing any effort by any
person or entity to obtain this Agreement or its terms and to refrain from
responding or otherwise participating with respect to the disclosure of this
Agreement or its terms until a Court of competent jurisdiction has ruled on
Employer’s and Employee’s joint objections. Nothing in this Paragraph shall
require Employee to disobey a final Court or other final enforceable order to
produce this Agreement or disclose its terms.
(e)Any disclosure of the terms of this Agreement by Employee or anyone permitted
hereunder to any person or entity not permitted by this Agreement shall be
deemed a violation by Employee of this Agreement and subject to the damages
articulated in Section 5(f) of this Agreement.


(f)In addition to any other remedies or relief that may be available, Employee
agrees that Employer will be irreparably harmed by any actual or threatened
violation of the Sections 5(a) - 5(d) of this Agreement, and that Employer will
be entitled to an injunction prohibiting Employee from committing any such
violation. Employee agrees that damages to Employer arising from a breach of
this Agreement are likely to be difficult to quantify, and therefore agree that
if an arbitrator determines that there has been a breach of this Agreement by
Employee, Employer will necessarily have suffered some injury and will be
entitled to liquidated minimum damages in the amount of fifteen percent (15%) of
the amount paid by Employer to Employee following the execution of this
Agreement, per breach, unless Employer proves greater damages. Employee agrees
that the amount set forth as liquidated damages is not a penalty, but is instead
a minimum amount of damages per incident for a breach of this Agreement.
Employee is solely liable and responsible for his/her breach of the Agreement.
The amount shall be payable to Employer. In addition, if an arbitrator finds
that Employee breached any of the Confidentiality provisions, Sections 5(a) -
5(d), Employee agrees to pay the reasonable attorneys’ fees incurred by each
affected entity bringing the action.
SECTION 6 - ARBITRATION
(a)Any dispute relating to the interpretation or enforcement of this Agreement,
Employee’s employment with Employer, or the termination thereof will be subject
to confidential, binding arbitration under the Federal Arbitration Act and the
rules of the American Arbitration Association. Such arbitration will occur in
Conyers, GA. Judgment upon the award rendered may be entered in any court of
competent jurisdiction. The arbitrator’s fee will be paid by Employer, except
that if Employee is the initiating party, he/she will pay $250.00 towards the
cost of arbitration. Each side shall otherwise bear their own attorneys’ fees,
costs, and expenses incurred during the arbitration. Nothing in this Section
limits the right of Employer to enjoin in a court of competent jurisdiction any
breach of Sections 4 and 5 under this Agreement.
SECTION 7 - MISCELLANEOUS
(a)Entire Agreement: This is the entire agreement between the Parties with
respect to the subject matter hereto. This Agreement may not be changed,
modified, waived, discharged or terminated orally, or in any manner other than
by an instrument in writing signed by Employee and an authorized official of
Employer. Employee acknowledges that neither Employer nor any of its agents,
representatives or attorneys has made any representations or promises to him/her
other than those in or expressly referred to by this Agreement.
(b)Nonadmission of Liability: Employee agrees that this Agreement shall not in
any way be construed or interpreted as an admission of liability or wrongdoing
by Employer, any such liability or wrongdoing being expressly denied.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(62)


(c)Successors: Employee agrees that this Agreement binds all of his/her heirs,
administrators, representatives, executors, successors, attorneys and assigns,
and will inure to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors, and assigns.
(d)Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against Employee or
Employer. Unless the context indicates otherwise, the term “or” shall be deemed
to include the term “and” and the singular or plural number shall be deemed to
include the other. Captions are intended solely for convenience of reference and
shall not be used in the interpretation of this Agreement.
(e)Waiver: The failure of any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.
(f)Severability: In the event any section, paragraph, clause, phrase or word of
this Agreement is declared or adjudged to be invalid or unenforceable, such
declaration or adjudication shall not affect the remaining sections of this
Agreement. If any waiver or release contained in this Agreement is determined to
be contrary to any applicable law or public policy, such waiver or release shall
be effective to the maximum extent permitted by law.
(g)Counterparts: This Agreement may be signed in two or more identical
counterparts, each of which shall be deemed an original and all of which,
together, shall be deemed one and the same instrument. A signature transmitted
by facsimile shall be deemed the equivalent of an original signature. This
Agreement will not be effective until all parties have duly executed it. The
effective date of this Agreement will be the date on which the last of the
parties executes it.
(h)Governing Law: Except to the extent governed by federal law, this Agreement
shall be deemed to have been executed in the State of Georgia without giving
effect to its conflict of law principles, and all matters pertaining to the
validity, construction, interpretation, and effect of this Agreement shall be
governed by the laws of the State of Georgia. The language contained in this
Agreement shall be deemed to be that negotiated and approved by both Parties and
no rule of strict construction shall be applied against either party.
(i)Revocation: For a period of at least seven (7) days following the execution
of such agreement, Employee may revoke this Agreement. If Employee wishes to
revoke this Agreement in its entirety, he/she must make a revocation in writing
which must be delivered by hand or confirmed facsimile before 5:00 p.m. of the
seventh day of the revocation period to Carrie Russell, One Lithonia Way,
Conyers, Georgia 30012, otherwise the revocation will not be effective. If
Employee timely revokes this Agreement, Employer shall retain payments and
benefits otherwise payable to Employee under this Agreement. Employee’s
employment shall be immediately terminated, and no further remuneration shall be
paid to Employee.
(j)Access to Independent Legal Counsel; Knowing and Voluntary Execution:
EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL
COUNSEL OF HIS/HER OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS AGREEMENT.
EMPLOYEE FURTHER ACKNOWLEDGES THAT IF DESIRED, HIS/HER LEGAL COUNSEL HAS
REVIEWED THIS AGREEMENT, THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THAT EMPLOYEE AGREES TO BE FULLY BOUND BY AND
SUBJECT THERETO. EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND KNOWS AND
UNDERSTANDS THE CONTENTS THEREOF, AND THAT HE/SHE EXECUTES THE SAME AS HIS/HER
OWN FREE ACT AND DEED.





